PER CURIAM.
After careful review of the briefs and record on appeal, we affirm the decision below.
The appellant argues that the Commissioner erred in failing to consult a vocational expert, given his nonexertional impairments. However, such vocational evidence would have been required only if the appellant’s impairments had significantly reduced his occupational base. Ortiz v. Sec’y of Health and Human Serv., 890 F.2d 520 (1st Cir.1989). The record contained substantial evidence to support the Commissioner’s determination that the appellant retained the full capacity for light work. Irlanda Ortiz v. Sec’y of Health and Human Serv., 955 F.2d 765 (1st Cir.1991). It was the Commissioner’s prerogative to weigh the evidence and resolve any conflicts. Rodriguez v. Sec’y of Health and Human Serv., 647 F.2d 218 (1st Cir.1981).
Affirmed. 1st Cir. R. 27(c).